Order entered April 22, 2020




                                    In The
                             Court of Appeals
                      Fifth District of Texas at Dallas

                             No. 05-20-00308-CV

                  JULES S. BRENNER, ET AL., Appellants

                                      V.

 CENTURION LOGISTICS LLC DIRECTLY AND DERIVATIVELY ON
    BEHALF OF CENTURION PECOS TERMINAL LLC, Appellee

                On Appeal from the 44th Judicial District Court
                            Dallas County, Texas
                     Trial Court Cause No. DC-19-15964

                                   ORDER

      Before the Court is appellee’s April 20, 2020 unopposed motion for an

extension of time to file its brief. We GRANT the motion and extend the time to

June 1, 2020.


                                           /s/   ROBERT D. BURNS, III
                                                 CHIEF JUSTICE